Fourth Court of Appeals
                               San Antonio, Texas
                                   December 9, 2021

                                 No. 04-21-00300-CV

        IN THE MATTER OF THE ESTATE OF VAN L. CRAPPS, DECEASED

                  From the County Court at Law, Medina County, Texas
                                 Trial Court No. 9498
                       Honorable Mark Cashion, Judge Presiding


                                    ORDER

       The Appellees' Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees' brief is deemed timely filed.

      It is so ORDERED on December 9, 2021.


                                                      PER CURIAM

      ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT